Citation Nr: 0204847	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  96-50 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a skin disorder, 
including skin cancer secondary to radiation exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1944 to April 
1946.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1996 RO rating decision that denied service 
connection for skin cancer secondary to exposure to 
radiation.  In January 1998 and June 2000, the Board remanded 
the case to the RO for additional development.

In May 2002, the Board granted the veteran's motion to 
advance his case on the Board's docket.  It was determined 
that good or sufficient cause had been shown.

Also in May 2002, the veteran's representative raised the new 
claim of service connection for colon cancer.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was not exposed to radiation in service.

2.  A skin condition was not present in service or for many 
years later.

3.  The veteran's skin conditions, including cancers, are not 
related to an injury or disease in service.


CONCLUSION OF LAW

A skin condition, including squamous cell carcinoma or basal 
cell carcinoma, was not incurred in or aggravated by active 
service; nor may squamous cell carcinoma or basal cell 
carcinoma be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001 & 
67 Fed. Reg. 3612-3616 (January 25, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a skin condition, 
including skin cancer secondary to radiation exposure, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his skin problems, and to 
obtain opinions as to the etiology of any skin condition 
found.  He and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from January 1944 to April 
1946.

Service medical records are not available.  The National 
Personnel Records Center (NPRC) has notified the RO that the 
veteran's service personnel and medical records may have been 
destroyed in a fire at that Center.  The available service 
documents revealed that he served with the 713th Tank 
Battalion, Armored Flame Thrower.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports related 
to the claim being considered in this appeal are discussed 
below.

A private medical report shows that the veteran was 
hospitalized in October 1973 for evaluation of epigastric 
pain.  He underwent physical examination that showed multiple 
areas of extensive loss of pigmentation particularly on his 
face.  

A statement from an acquaintance of the veteran dated in 
October 1994 notes that the signatory had known the veteran 
for 33 years.  It was noted that the veteran had skin 
problems that had become skin cancer, and the signatory 
opined that the skin problems were related to the veteran's 
exposure to radiation in service during World War II.

Documents received in November 1995 contain statements from 
personnel who served in the served with the 713th Tank 
Battalion, Armored Flame Thrower, during World War II.  Those 
statements reveal the hardships sustained in service by 
various individuals of that battalion.

The veteran underwent a VA skin examination in December 1995.  
The veteran gave a history of exposure to radiation during a 
rain storm in a one-night stay in the area of Nagasaki, 
Japan, during World War II.  The impressions were actinic 
keratotic lesions on the dorsum of the hands and radiation to 
the back; and generalized vitiligo not thought to be caused 
by exposure during his one-night service in the area of 
Nagasaki.  The examiner noted that the actinic keratoses on 
the dorsum of the hands and the back of the veteran's neck 
were in areas of chronic ultraviolet light exposure and that 
the veteran had plenty of ultraviolet damage in those areas.  
The examiner noted that it was difficult to differentiate 
ultraviolet exposure and chronic radiation dermatitis on a 
localized basis, but that the distribution was consistent 
with photo damage as a result of accumulated lifetime 
ultraviolet light exposure.

Private medical reports of the veteran's treatment in the 
1990's show the presence of various skin conditions.  A 
private medical report of pathological studies of skin 
specimens of the veteran in April 1997 reveal diagnoses of 
well differentiated squamous cell carcinoma, basal cell 
carcinoma, and acute folliculitis with perforation.

A newspaper article received in June 1998 reveals that the 
LSM-231 was caught in a typhoon on September 15, 1945.  It 
was noted that the ship was anchored in Okinawa at that time.

Letters from the Defense Threat Reduction Agency dated in 
June 1999 and August 2000 reveal that the veteran and his 
unit boarded the USS LST 754 at Naha, Okinawa (approximately 
400 miles from the Japanese mainland) on September 28, 1945.  
According to ship deck logs, the USS LST 754 departed Naha on 
September 29 for typhoon avoidance.  The ship anchored on 
October 2, 1945, at Hagushi Bay Anchorage, Okinawa.  During 
the period from September 29 to October 2, 1945, the USS LST 
754 remained at sea in the vicinity of Okinawa, maneuvering 
on various courses and speeds to avoid the typhoon.  On 
October 5, 1945, the ship got underway enroute to Jinsen, 
Korea.  The ship anchored at Jinsen on October 10, 1945.  It 
was noted that the closest point of approach to Nagasaki, 
Japan, was approximately 210 miles west-southwest on the 
evening of October 7, 1945.  Based on historical records, the 
Defense Threat Reduction Agency confirmed that the veteran 
was at Okinawa prior to boarding the USS LST 754 on September 
28, 1945, and that he remained aboard until he arrived in 
Korea on October 11, 1945.  The Defense Threat Reduction 
Agency also confirmed that he was not a participant in the 
American occupation of Nagasaki, Japan, as defined by VA.  
Accordingly, it was noted that the veteran had no potential 
for exposure to radiation.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is medical 
evidence linking it to such incident.  Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  In the absence of competent 
medical evidence linking a disability to service, diseases 
specific to radiation-exposed veterans, such as various forms 
of cancers, listed under 38 C.F.R. § 3.309(d) (1996) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii); and 67 Fed. Reg. 3612-3616 (Jan. 
25, 2002).  Other "radiogenic" diseases, such as various 
forms of cancer, listed under 38 C.F.R. § 3.311(b) (2001) 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits, who may request an advisory medical 
opinion from the VA Under Secretary for Health, determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically and 
scientifically to ionizing radiation exposure while in 
service.

Service medical and personnel records are not available.  The 
available service documents reveal that the veteran served 
with the 713th Tank Battalion, Armored Flame Thrower, but do 
not show that he was exposed to radiation while in service.  
Statements from the veteran are to the effect that he was on 
a ship traveling from Okinawa to Korea in 1945 that was 
caught in a typhoon while in the area of Nagasaki, Japan, and 
the he was exposed to ionizing radiation from the rain.  He 
maintains that his current skin conditions, including 
cancers, are due to that exposure to radiation in service.

The post service medical records do not show the presence of 
skin conditions, including squamous cell carcinoma and basal 
cell carcinoma, until many years after service and do not 
link any of the veteran's skin conditions to an incident of 
service, including exposure to radiation.  In order to 
establish service connection for a disability based on 
exposure to radiation, the evidence must link the claimed 
condition to such exposure, or show that the veteran has a 
disease presumed to be due to a "radiation risk activity," 
or that he has a "radiogenic disease" and meets the 
criteria of 38 C.F.R. § 3.311.  The evidence does not link 
the veteran's skin condition to radiation exposure in service 
and he does not have a disease presumed to be due to 
"radiation risk activity" as described under the above-
noted provisions of 38 C.F.R. § 3.309(d).

Statements from the veteran and an acquaintance of the 
veteran are to the effect that his skin cancers are related 
to radiation exposure in service, but that evidence is not 
competent because the record does not show that they have the 
training, education or experience to make medical statements, 
diagnoses or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
The evidence does show that the veteran has skin cancers or a 
"radiogenic disease" under the provisions of 38 C.F.R. 
§ 3.311(b).  The evidence, however, does not show that the 
veteran was exposed to radiation in service.  The Defense 
Threat Reduction Agency notified the RO that the veteran did 
not come closer than approximately 210 miles from Nagasaki, 
Japan, during World War II and that he is not considered a 
veteran who participated in the occupation of Nagasaki during 
World War II because he did not served within 10 miles of 
that city.  38 C.F.R. § 3.309(d)(3)(vi).  The Board finds 
this evidence more credible than the veteran's recollection 
that the ship anchored near Nagasaki, because DTRA's report 
is based on actual ship's records.  Since the veteran is not 
considered a participant of the American occupation of 
Nagasaki, the Defense Threat Reduction Agency concluded that 
he had no potential of exposure to radiation while in 
service.  Hence, the most credible evidence shows that the 
veteran was not exposed to radiation in service.  In the 
absence exposure to radiation in service, there is no basis 
to link the veteran's "radiogenic disease" to exposure to 
radiation in service.  In this case, there is no need to 
refer the veteran's case to the VA Under Secretary for 
Benefits for an advisory opinion as to the whether or not the 
"radiogenic disease" is due to exposure to radiation in 
service.  38 C.F.R. § 3.311(c).

After consideration of all the evidence, the Board finds that 
it shows the veteran was not a participant in the occupation 
of Nagasaki, Japan, during World War II or that he was 
otherwise exposed to radiation in service.  The evidence does 
not show the presence of a skin condition, including skin 
cancers, until many years after service and does not link any 
skin condition to an injury or disease in service, including 
exposure to radiation.  Hence, the preponderance of the 
evidence is against the claim for service connection for a 
skin condition, including skin cancer secondary to radiation 
exposure, and the claim is denied.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a skin condition, including skin 
cancers secondary to radiation exposure, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

